DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 25 January 2021 containing amendments to the claims and remarks.
Claims 13-15 are pending.
Claims 13-15 are allowed subject to the Examiner’s amendment below which is entered to address the previous rejection under 35 U.S.C. 112(b) and the instructions found at paragraph 3 of the previous Office Action mailed 25 September 2020.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the CLAIMS,
please amend clause (b) of claim 13 as follows:
b) determining an olefin concentration of the feed stream or H2S depleted stream;
please amend clause (c) of claim 13 as follows:
a process flow based on the concentration of olefins in the feed stream or the H2S depleted stream such that[[;]] 
(i) feeding a first portion of the H2S depleted stream with the addition of oxygen into a catalytic reactor to maintain the temperature of a catalytic reaction therein between 340°C and 450°C at the pressures employed and convert a majority of the organic sulfur compounds to H2S;
	please amend subclause (v) of clause (c) as follows:
(v) feeding the cooled H2S rich product gas stream to an amine sulfur removal system to remove the H2S and produce a sulfur depleted product stream.
	please delete the entirety of subclause (II) of clause (c).

Allowable Subject Matter
Claims 13-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771